Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

Claim(s) 1-7, 9, 10, 12-18, 26, 28 and 50 is/are pending in this office action.
Claim(s) 1 and 26 is/are amended.
Claim(s) 50 is/are new.
Claim(s) 8, 11, 19-25, 27 and 29-49 is/are cancelled.
Claim(s) 1-7, 9, 10, 12-18, 26, 28 and 50 is/are rejected. Claim(s) 8, 11, 19-25, 27 and 29-49 is/are cancelled.

Previous Rejections Withdrawn
The 35 U.S.C. 101 rejection to Claims 1 and 26 are withdrawn based on applicant’s amendment.

Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 10-09-2020, with respect to claims 1-7, 10, 12-18 and 26 have been fully considered and are persuasive.  The 35 USC 103 rejection of 1-7, 10, 12-18 and 26 has been withdrawn. 

Claim Objections

Claim 28 is objected to because of the following informalities:  The claim is dependent on claim 27, which is now presented as cancelled.  Examiner recognizes this may be an oversight and the claim should be dependent on independent claim 26.

Appropriate correction is required.

Claim Rejections – Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-18, 26, 28 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 24-29 and 30-33 respectively of U.S. Patent No. 9,076,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application set of claims narrows the concept of the patent by including features not present in the patent such as enhancing safety and/or security of the mutually related systems in claim 1, the data center being part of a white space system and coupled to mutually related system in the white space system, including mutually related systems in claim 26, and the automatic determination based on the first and second data and by the computer, an action to be carried out by at least one of the mutually related systems in claim 50.

Instant Application: 16/535,234

Patent No. 9,076,111
1. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising:
1. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising: 

receiving, at a computer first data from a first management domain comprising an arrangement of mutually related systems, the first data being indicative of at least one sensed condition in at least one of said the mutually related systems, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein the mutually related systems include a 



receiving, at the computer second data from a second management domain comprising an arrangement of mutually related systems, the second data being indicative of at least one sensed condition in at least one of the mutually related systems of the second management domain, wherein the second data is communicated according to the same communications protocol as the first data and formatted according to the same application interface as the first data, and wherein the mutually related systems include a plurality of networked devices each of which communicates to another of the devices in the second system;
storing the first data and the second data in a memory device accessible by the computer; 
storing the first data and the second data in a memory device accessible by the computer; 
integrating the first data and the second data using a mashup application to produce first integrated data;

displaying information based on the first integrated data;
displaying, on a video display coupled to the computer, a video image indicative of the first data and the second data; 
automatically determining, based on the first data and the second data and by the computer, an action  to be carried out by at least one of the mutually related systems that enhances safety and/or security of at least one of the mutually related systems;
automatically determining, based on the first data and the second data and by the computer, an action related to a consumable resource; 

displaying  information indicative of the action

and displaying on the video display information indicative of the action.
receiving, at the computer, third data, the third data being related to at least one consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface;


integrating the third data with fourth data, the fourth data being indicative of at least one sensed condition in one of the mutually related systems, using the mashup application to produce second integrated data; and

displaying information based on the second integrated data.




Kingsley (2013/0063476) suggests that a power management system can perform action and those actions can enhance safety and/or security of at least one of the mutually related systems (Kingsley:  ¶57 - data center management system can monitor and record power changes that result from normal operation of a power distribution device coupled to a network device.  The management system can compare normal power operation to changes in power demand to ascertain the location of the network device based on the location of the power distribution device; ¶ 67 - detecting blind spots in a data center can ensure that cameras placed in the data center provide sufficient coverage of data center and specifically of the security-critical areas within the data center).
It would have been obvious to one of ordinary skill in at the at before the effective filing date of the application to modify application 16/535,234 to incorporate teachings of Kingsley’s method for displaying a coverage area of camera in a data center in order to teach that the management domain provides one of these services by configuring, managing and monitoring operational behavior of devices located within a data center (Kingsley, see ¶ 05).

Claims 1-18, 26, 28 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11 and 7-8 respectively of U.S. Patent No. 10,429, 804. They are not patentably distinct from each other because the instant application set of claims narrows the concept of the patent by including features not present in the patent such as enhancing safety and/or security of the mutually related systems in claim 1, the data center being part of a white space system and coupled to mutually related system in the white space system, including mutually related systems in claim 26, and the automatic determination based 

Instant Application: 16/535,234

Patent No. 10,429,804
1. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising:

1. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising:

receiving, at a computer first data from a first management domain comprising an arrangement of mutually related systems, the first data being indicative of at least one sensed condition in at least one of said the mutually related systems, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein the mutually related systems include a plurality of networked devices each of which communicates to another of the devices;

receiving, at a computer first data from a power management system that includes at least one power monitor coupled to a portion of a power distribution system, the first data being indicative of at least one sensed condition in the power distribution system, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein the power management system is coupled to an arrangement of mutually related systems that include a plurality of networked devices each of which communicates to another of the devices;
receiving, at the computer second data from a second management domain comprising an arrangement of mutually related systems, the second data being indicative of at least one sensed condition in at least one of the mutually related systems of the second management domain, wherein the second data is communicated according to the  communications protocol and formatted according to the  application interface , and wherein the mutually related systems include a plurality of networked devices each of which communicates to another of the devices;

receiving, at the computer second data from a data center that includes at least a server, the second data being indicative of at least one sensed condition in the power distribution system, wherein the second data is communicated according to the communications protocol and formatted according to the application interface, wherein the data center is coupled to an arrangement of mutually related systems that include a plurality of networked devices each of which communicates to another of the devices; 

storing the first data and the second data in a memory device accessible by the computer; 

storing the first data and the second data in a memory device accessible by the computer; 

integrating the first data and the second data using a mashup application to produce first integrated data;



displaying information based on the first integrated data;

transforming the first integrated data using a mashup engine to produce a mashup output that is used to generate a video image indicative of the mashup output; 

displaying the video image in a first area of a web portal on a video display coupled to the computer;

automatically determining, based on the first data and the second data and by the computer, an action  to be carried out by at least one of the mutually related systems that enhances safety and/or security of at least one of the mutually related systems;

automatically determining, based on the first data and the second data and by the computer, an action to be carried out by the power management system for controlling the power distribution system;
displaying  information indicative of the action

displaying on the video display information indicative of the action; 

receiving, at the computer, third data, the third data being related to at least one consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface;

receiving, at the computer third data, the third data being related to a consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface; 

integrating the third data with fourth data, the fourth data being indicative of at least one sensed condition in one of the mutually related systems, using the mashup application to produce second integrated data; and

integrating the third data with fourth data, the fourth data being indicative of at least one sensed condition in one of the mutually related systems, using the mashup application to produce second integrated data; and 

displaying information based on the second integrated data.

displaying information based on the second integrated data in a second area of the web portal.



	


Claim 1 of patent 10,429,804 teaches action to be carried out by the power management system for controlling the power distribution system, but does not explicitly indicate that the action “enhances safety and/or security of at least one of the mutually related systems”.
(Kingsley:  ¶57 - data center management system can monitor and record power changes that result from normal operation of a power distribution device coupled to a network device.  The management system can compare normal power operation to changes in power demand to ascertain the location of the network device based on the location of the power distribution device; ¶ 67 - detecting blind spots in a data center can ensure that cameras placed in the data center provide sufficient coverage of data center and specifically of the security-critical areas within the data center).
It would have been obvious to one of ordinary skill in at the at before the effective filing date of the application to modify application 16/535,234 to incorporate teachings of Kingsley’s method for displaying a coverage area of camera in a data center in order to teach that the management domain provides one of these services by configuring, managing and monitoring operational behavior of devices located within a data center (Kingsley, see ¶ 05).


26. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising:
receiving, at a computer first data from a building management system that includes at least an air conditioning unit, said first data being indicative of at least one sensed condition in a building that is managed by said the building management system, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein said the building management system includes a plurality of networked devices each of which communicates to another of said the devices;
receiving, at said the computer second data from a data center that includes at least a server, said the second data being indicative of at least one sensed condition in the same building that is managed by said the building management system, wherein the second data is communicated according to the communications wherein said data center part of a white space system and coupled to an arrangement of mutually related systems in the white space system, the mutually related systems including a plurality of networked devices each of which communicates to another of said the devices;

storing the first data and the second data in a memory device accessible by the computer;
 integrating the first data and the second data using a mashup application to produce first integrated data;
displaying information based on the first integrated data;


automatically determining, based on the first data and the second data and by the computer, an action to be carried out by said building management system for controlling said air conditioning unit; and
displaying information indicative of the action 
receiving, at the computer third data, the third data being related to at least one consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface;
integrating the third data with fourth data, the fourth data being indicative of at least one sensed condition in at least one of the mutually related systems, using the mashup application to produce second integrated data; and
displaying information based on the second integrated data.


receiving, at a computer first data from a building management system that includes at least an air conditioning unit, said first data being indicative of at least one sensed condition in a building that is managed by said building management system, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein said building management system includes a plurality of networked devices each of which communicates to another of said devices; 

receiving, at said computer second data from a process control system that includes at least one fluid flow monitor, said second data being indicative of at least one sensed condition in a fluid distribution system, wherein the second data is communicated according to the same 

receiving, at the computer third data from a power management system that includes at one power monitoring device coupled to a portion of  a power distribution system that includes the air conditioning unit for the building, the third data being indicative of at least one sensed condition in the same building that is managed by the building management system, wherein the third data is communicated according to the communications protocol and formatted according to the programming language, wherein the power management system is coupled to an arrangement of mutually related systems that include a plurality of networked devices each of which communicates to another of the devices; 

storing the first data and the second data in a memory device accessible by the computer; 

displaying, on a video display coupled to the computer, a video image indicative of the first data and the second data; 

automatically determining, based on the first data and the second data and by the computer, an action to be carried out by said process control system for controlling said fluid distribution system; and 

displaying on the video display information indicative of the action.




50. A computer-implemented method of integrating data indicative of multiple sensed conditions received from multiple management domains, comprising:
receiving, at a computer first data from a first management domain comprising an arrangement of mutually related systems, the first data being indicative of at least one sensed condition in at least one of the mutually related systems, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein the mutually related systems include a plurality of 
receiving, at the computer second data from a second management domain comprising an arrangement of mutually related systems, the second data being indicative of at least one sensed condition in at least one of the mutually related systems of the second management domain, wherein the second data is communicated according to the communications protocol and formatted according to the application interface, wherein the mutually related systems are part


of a white space system and include a plurality of networked devices each of which communicates to another of the devices;
storing the first data and the second data in a memory device accessible by the computer;
integrating the first data and the second data  using a mashup application to produce first




using a mashup application to produce first integrated data;
displaying information based on the first integrated data;
automatically determining, based on the first data and the second data and by the computer, an action to be carried out by at least one of the mutually related systems; and
displaying information indicative of the action;
receiving, at the computer, third data, the third data being related to at least one consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface;
integrating the third data with fourth data, the fourth data being indicative of at least one sensed condition in one of the mutually related systems, using the mashup application to produce second integrated data; and
displaying information based on the second integrated data.

receiving, at a computer first data from a data center that includes at least a server, the first data being indicative of at least one sensed condition in the data center, wherein the first data is communicated according to a communications protocol and formatted according to an application interface, and wherein the data center includes a plurality of networked devices each of which communicates to another of the devices;

storing the first data and the second data in a memory device accessible by the computer; integrating the first data and the second data using a mashup application to produce first integrated data;
transforming the first integrated data using a mashup engine to produce a mashup output that is used to generate a video image indicative of the mashup output;
displaying the video image in a first area of a web portal on a video display coupled to the computer;
automatically determining, based on the first data and the second data and by the computer, an action to be carried out by the process control system for controlling the fluid distribution system;
displaying on the video display information indicative of the action; 

receiving, at the computer third data, the third data being related to a consumable resource, wherein the third data is communicated according to the communications protocol and is formatted according to the application interface;
integrating the third data received with fourth data, the fourth data being indicative of at least one sensed condition in one of the mutually related systems, using the mashup application to produce second integrated data; and
displaying information based on the second integrated data in a second area of the web portal.




Claim 7 and 9 of patent 10,429,804 teaches action to be carried out by the power management system for controlling the power distribution system, but does not explicitly indicate “a white space system and include a plurality of networked devices each of which communicates to another of the devices, and integrating the first data and the second data using a mashup application to produce first.”

Kingsley (2013/0063476) suggests a white space system and include a plurality of networked devices each of which communicates to another of the devices (Kingsley:  ¶48 - Each rack may include information regarding power and cooling use and availability. Other indicators may be provided on each row to indicate total power and cooling information for each row, cooling and the capacity is equivalent to the white space system claimed).
It would have been obvious to one of ordinary skill in at the at before the effective filing date of the application to modify application 16/535,234 to incorporate teachings of Kingsley’s method for displaying a coverage area of camera in a data center in order to teach that the management domain provides one of these services by configuring, managing and monitoring operational behavior of devices located within a data center (Kingsley, see ¶ 05).

Collins (2009/0319650) integrating the first data and the second data using a mashup application to produce first integrated data (Collins: ¶ 14 - Cooling node 52 is able to monitor and adjust the parameters of the cooling elements of the data center (CRAC 42, thermal sensors 48, and cooling unit 34). The cooling node is coupled to the cooling elements of the data center by a suitable communication protocol, which may include the Intelligent Platform Management Interface (IPMI), the Simple Network Management Protocol (SNMP), or ModBus. 
It would have been obvious to one of ordinary skill in at the at before the effective filing date of the application to modify application 16/535,234 to incorporate teachings of Collins’ method for the process management of a data center in order to monitor and control the function of the node management layer to distribute the computational, power, and cooling across the data center (Collins, see ¶ 05).

Dependent claims 2-7, 9-11, 13-18 and 28 of the instant application conflict with the claims 2-8, 10-17 and 26 of the patent 9,076,111. 

Dependent claim 28 of the instant application conflict with the claims 2, 4, 6, 8 and 10 of the patent 10,429,804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458